11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Cody Darus French,                            * From the 350th District Court
                                                of Taylor County
                                                Trial Court No. 10940-D.

Vs. No. 11-14-00284-CR                        * July 25, 2019

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.